Exhibit 10.2
TERMINATION AGREEMENT

     
between
  Bayer Schering Pharma AG,
Müllerstraße 178,13353 Berlin, Germany
 
   
 
  (hereinafter referred to as “BSP”)
 
   
 
   
and
  EPIX Pharmaceuticals Inc.,
4 Maguire Rd
Lexington, MA 02421, USA
 
   
 
  (hereinafter referred to as “EPIX”)
 
   
 
   
and
  TMC Pharma Services, Ltd
Parfitts Farm, Chequers Lane
Eversley, Hants RG27 ONT, UK
 
   
 
  (hereinafter referred to as “TMC”);
 
   
 
   
and
  Lantheus Medical Imaging, Inc.
331 Treble Cove Road
North Billerica, MA
 
   
 
  (hereinafter referred to as “Lantheus”)
 
   
 
   
 
  (BSP, EPIX, TMC and Lantheus hereinafter collectively referred to as “the
Parties” and each a “Party”)

Preamble:
WHEREAS, BSP (previously acting under the name Schering AG) and EPIX entered
into a Strategic Collaboration Agreement dated June 9, 2000 as amended on
December 22, 2000 (hereinafter referred to as “the Collaboration Agreement”) for
the development and commercialization of a blood pool magnetic contrast agent
designated as MS-325 (hereinafter referred to as “the Compound”).
WHEREAS, BSP obtained regulatory approval for and has been marketing a product
containing the Compound (hereinafter referred to as “the Product”) under the
trademark Vasovist® in the European Union (hereinafter “EU”) and certain other
countries outside the United States.

 



--------------------------------------------------------------------------------



 



WHEREAS, BSP has terminated the Collaboration Agreement in accordance with
Section 13.4.1 of the Collaboration Agreement with effect as of February 28,
2009.
WHEREAS, pursuant to the Collaboration Agreement, EPIX will be granted certain
rights to continue commercialization of the Product.
WHEREAS, EPIX wishes certain marketing authorizations for the Product to be
transferred to TMC and TMC Associates (as defined hereinafter).
WHEREAS, EPIX and Lantheus wish to enter into an Asset Purchase Agreement (and
related agreements) pursuant to which EPIX is transferring its rights to the
Product in the United States, Puerto Rico, Canada and Australia (the “Lantheus
Territory”) to Lantheus (the “Lantheus Transaction”).
WHEREAS, the Parties wish to agree on certain details regarding the transfer of
marketing authorizations and certain other issues related to the termination of
the Collaboration Agreement and the Lantheus Transaction.
Now, therefore, the Parties agree as follows:

1.   DEFINITIONS

1.1   “Affiliate” means, with respect to a Party, any person, corporation, firm,
joint venture or other entity which, directly or indirectly, through one or more
intermediates, controls, is controlled by or is under common control with such
Party. As used in this definition, “control” means possession of the power to
direct or cause the direction of the management and policies of an entity,
whether through the ownership of the outstanding voting securities or by
contract or otherwise.   1.2   “Article 20 Procedure” means the referral under
Article 20 of Council Regulation (EC) 726/2004 for centrally authorised
gadolinium-containing contrast agents initiated on November 21, 2008.   1.3  
“BSP Territory” means all countries of the world except the EPIX Territory.
These countries include the EU (including Norway and Iceland), Switzerland,
Canada, Australia, Bosnia-Herzegovina, Turkey, Korea, Ukraine and Serbia.   1.4
  “EPIX Territory” means the United States.   1.5   “Marketing Authorization”
means, with respect to any country or regulatory jurisdiction in the BSP
Territory, the marketing authorization application or similar application,
registration or certification necessary to import, market, sell and distribute
the Product in such country or regulatory jurisdiction, including correspondence
with regulatory authorities.   1.6   “TMC Associates” means third parties acting
on behalf of TMC as designated by EPIX in writing on a country-by-country basis.
  17   “Trademark” means BSP’s trademark Vasovist®.

2



--------------------------------------------------------------------------------



 



1.8   “Variations shall have the meaning as set forth in Section 5.1.

2.   TERMINATION OF COMMERCIALIZATION BY BSP

2.1   Subject to Sections 2.2, as of March 1, 2009, BSP will no longer promote,
sell, market or distribute the Product in the BSP Territory.   2.2  
Notwithstanding Section 2.1, until May 31, 2009, BSP shall have the right to
manufacture packaging materials for, package and supply Product to fulfill any
orders for Product in the BSP Territory accepted prior to March 1, 2009. If,
however, the transfer of the Marketing Authorization in any country is completed
prior to May 31, 2009, BSP will cease to distribute Product in those countries.
In addition, any contracts entered by BSP prior to March 1, 2009 relating to
investigator initiated studies involving the Product will continue to be
fulfilled by BSP after February 28, 2009, and shall not be transferred to EPIX.
BSP will not enter into any new contracts relating to investigator initiated
studies (or other studies) involving the Product after March 1, 2009.   2.3  
With regard to the EPIX Territory, BSP and EPIX agree that even prior to
March 1, 2009, BSP is and was not obliged to undertake any further pre-launch or
launch activities relating to the Product after re-submission of the NDA in
July 2008. The Parties agree further that should EPIX enter into an agreement
relating to the Product with regard to the EPIX Territory, subject to Section 10
all rights and obligations of BSP with regard to commercialization of the
Product in the EPIX Territory shall cease as of execution of such agreement.

3.   TRANSFER OF MARKETING AUTHORIZATIONS

3.1   For purposes of this Termination Agreement (hereinafter “Agreement”), the
transfer of a Marketing Authorization in a specific country is not complete
until all applicable regulatory requirements relating to the transfer have been
met and TMC, Lantheus or a designated third party is approved as the Marketing
Authorization Holder for the Product by the appropriate regulatory authority in
the country.   3.2   Immediately after execution of this Agreement, the Parties
shall cooperate with the purpose of completing as quickly as possible a transfer
of the Marketing Authorization for countries in the EU (EMEA centralized MAA) to
TMC. Should a transfer to TMC (or any other third party designated by EPIX) not
have been completed by November 30, 2009, BSP shall be entitled to withdraw the
Marketing Authorization for the EU. However, if due to the Article 20 Procedure
the transfer of the Marketing Authorization is delayed in a way so that the
transfer is not completed by November 30, 2009, BSP shall remain Marketing
Authorization Holder in the EU an additional month after November 30, 2009 for
each month of Delay. For the purpose of this Section 3.2, Delay means any period
after execution of this Termination Agreement where, due to the Article 20
Procedure, a notification for the transfer of the Marketing Authorization in the
EU can not be filed or is not processed by the EMEA.   3.3   BSP has already
initiated, upon agreement with EPIX, the transfer of the Marketing Authorization
for Switzerland to a TMC Associate. Immediately after execution of this
Agreement and receipt of the amount of USD 10,500,000 in

3



--------------------------------------------------------------------------------



 



    accordance with Section 10.2, the Parties shall cooperate and use
commercially reasonable efforts with the purpose of completing as quickly as
possible a transfer of the Marketing Authorization for Canada and Australia to
Lantheus as set forth herein. Should a transfer of the Marketing Authorization
to Lantheus not have been completed by November 30, 2009 for the respective
countries, BSP shall be entitled to withdraw the Marketing Authorization for the
respective countries.   3.4   With regard to Bosnia-Herzegovina, Turkey, Korea,
Ukraine and Serbia, BSP shall remain the holder of the Marketing Authorization
and without any obligation to market the Product, until EPIX has designated in
writing a third party to whom the Marketing Authorization shall be transferred.
Should a transfer of the Marketing Authorization to a designated third party not
have been completed by November 30, 2009, BSP shall be entitled to withdraw the
Marketing Authorization for the respective countries. However, if due to the
pending approval of the Variations the transfer of the Marketing Authorization
is delayed in a way so that the transfer is not completed by November 30, 2009,
BSP shall remain Marketing Authorization Holder in the respective country an
additional month after November 30, 2009 for each month of Delay. For the
purpose of this Section 3.4, Delay means any period after receipt of EPIX’
notice to whom the Marketing Authorization shall be transferred where, due to
the pending approval of the Variations, a notification for the transfer of the
Marketing Authorization can not be filed or is not processed by the regulatory
authorities.   3.5   BSP has in agreement with EPIX withdrawn pending
applications for Brazil, Thailand, Malaysia, Nicaragua, Russia, Guatemala,
Indonesia and China (CTA). Furthermore, BSP shall withdraw pending applications
for South Africa, Sri Lanka and El Salvador. If withdrawal is not possible due
to the advanced registration process, the Marketing Authorization should be
handled as described in Section 3.4 of this Agreement and the pharmacovigilance
obligations should be handled as described in the Pharmacovigilance Agreement
Regarding Vasovist® signed by BSP, EPIX, and TMC on March 2, 2009 (hereinafter
“Pharmacovigilance Agreement”).   3.6   EPIX agrees to reimburse BSP for all
costs incurred by BSP or its Affiliates for any activities regarding the Product
that occur after February 28, 2009 and that are requested by government
regulatory authorities in the BSP Territory while BSP remains the holder of the
Marketing Authorization (or becomes the holder pursuant to Section 2.5 of this
Agreement) in the respective country of the BSP Territory, provided that such
activities do not arise from any gross negligence or wilful misconduct of BSP or
any of BSP’s Affiliates, contractors or agents or a material breach by BSP of
any written agreement between BSP and EPIX.

4.   ARTICLE 20 PROCEDURE

4.1   The Parties shall cooperate with each other with regard to activities
required by the Article 20 Procedure. BSP will remain the sole contact partner
for EMEA until the transfer of the Marketing Authorization for the EU has been
completed. All costs associated with the Article 20 Procedure will be paid by
BSP until the transfer of the Marketing Authorization is completed. Once the
transfer of the Marketing Authorization is complete, TMC/EPIX will become the
sole contact partner for all correspondence with the EMEA and take over all
responsibilities as the holder of the Marketing Authorization.

4



--------------------------------------------------------------------------------



 



4.2   BSP has prepared the initial response to the Article 20 Procedure,
including the requested risk management plan, and, until the transfer of the
Marketing Authorization for the EU has been completed, it will prepare any
future answers to such questions which are retrospective. Regarding future
questions and requests, TMC will prepare and send to BSP on behalf of EPIX any
documents relating to future activities concerning the Product. Each Party will
give the other Party the opportunity to review and comment on the documents
prepared by it before submission to EMEA and will not unreasonably ignore any
comments received from the other Party, provided, however, that until completion
of the transfer of the Marketing Authorization for the EU, BSP will have the
final say. BSP shall, however, have no responsibility for the accuracy or
completeness of responses prepared by it and will not be in any way liable to
EPIX TMC or any third party for any economic consequences, damages or losses
resulting from the outcome of the Article 20 Procedure. After completion of the
transfer of the Marketing Authorization in the EU (implementation date as agreed
with EMEA) the entire responsibility for the Article 20 response, including the
actions resulting from the Article 20 Procedure will be assumed by TMC/EPIX.  
4.3   Any preclinical data not related to the Product and made available to EPIX
and/or TMC within the Article 20 Procedure may not be used by EPIX or TMC for
any other purpose.

5.   VARIATIONS

5.1   Promptly after execution of this Agreement and receipt of the amount of
USD 10,500,000 in accordance with Section 10.2, BSP shall submit to EPIX and
Lantheus all documents as a complete CTD application, necessary for the filing
of type II variations no. 2781 and 2784 as specified in Appendices 1 and 2
(hereinafter “the Variations”). EPIX will contract with TMC or TMC Associates to
file such Variations in the EU and Switzerland at BSP’s cost as soon as possible
after completion of the transfer of the Marketing Authorization. As the holder
of such Marketing Authorizations TMC or TMC Associates will take over all
responsibilities in connection with the filing of such Variations, provided that
BSP will reimburse TMC for the filing fees associated with these Variations
within thirty (30) business days of written confirmation of completion in each
country and receipt of a respective invoice. Lantheus will file such Variations
in Canada and Australia at BSP’s cost as soon as possible after completion of
the transfer of the Marketing Authorization. As the holder of such Marketing
Authorizations, Lantheus will take over all responsibilities in connection with
the filing of such Variations, provided that BSP will reimburse Lantheus for the
filing fees associated with these Variations within thirty (30) business days of
written confirmation of completion in each country and receipt of a respective
invoice.   5.2   If EMEA rejects the transfer of the Marketing Authorization in
the EU during the ongoing Article 20 Procedure, BSP shall file the above
mentioned type II Variations in the countries specified in Section 5.1
immediately after receipt of such clarification from EMEA. In addition, BSP will
file such Variations in any other countries of the BSP Territory, except
Switzerland, Canada and Australia. Once the transfer of the Marketing
Authorization is completed in a specific country, the transferee as the holder
of the Marketing Authorization will take over all responsibilities in connection
with the filing of the Variations.   5.3   Variations relating to a change of
the drug product manufacturer will not be filed with regard to the BSP Territory
until EPIX or TMC decide to commercialize the

5



--------------------------------------------------------------------------------



 



    Product or the Marketing Authorization is transferred to a third party that
will commercialize the Product in the respective country. In keeping with the
foregoing, Variations in Australia and Canada shall be filed by Lantheus as soon
as possible after completion of the transfer of the Marketing Authorization for
Australia and Canada as set forth in Section 3.3. Notwithstanding the foregoing,
BSP shall not have any obligations to manufacture and/or supply Product as of
March 1, 2009. Except with respect to Canada and Australia, EPIX shall cause any
licensee or assignee of the Product to file a change as soon as possible, but no
later than thirty (30) days after execution of an agreement by which rights to
the Product are licensed or transferred to the third party. No commercialization
of Product in a country shall be made while BSP is registered as drug product
manufacturer in such country without BSP’s prior written consent.   5.4   Except
as otherwise set forth above with respect to Australia and Canada, Variations
relating to a change in the drug product release of Product will not be filed
with regard to the BSP Territory until EPIX or TMC decide to commercialize the
Product or the Marketing Authorization is transferred to a third party that will
commercialize the Product in the respective country. EPIX shall cause any
licensee or assignee of the Product to file a change as soon as possible, but no
later than thirty (30) days after execution of an agreement by which rights to
the Product are licensed or transferred to the third party. No commercialization
of Product shall be made while BSP is registered as responsible for the drug
product release without BSP’s prior written consent.   5.5   In the BSP
Territory, no variations relating to the registered trademark name of the
Product shall be filed until EPIX or TMC decide to commercialize the Product or
the Marketing Authorization is transferred to a third party that will
commercialize the Product in the respective countries. EPIX shall cause any
licensee or assignee of the Product to file a change for the name of the Product
as soon as possible, but no later than thirty (30) days after execution of an
agreement by which rights to the Product are licensed or transferred to the
third party. Lantheus shall file such a variation in Canada and in Australia as
soon as possible, but no later than thirty (30) days after completion of the
transfer of the Marketing Authorization for the respective country. Without
BSP’s prior written consent no commercialization of the Product shall be made by
any party (including EPIX, TMC and Lantheus) before a change of the registered
trademark name.

6.   TRADEMARK

6.1   Notwithstanding Section 5.5, neither EPIX, TMC, Lantheus nor any third
party shall have the right to promote, market or sell the Product under the
Trademark nor to otherwise actively use the Trademark (e.g. for regulatory
purposes) unless otherwise agreed in writing with BSP.   6.2   EPIX, TMC and
Lantheus recognize the great value of and goodwill associated with the Trademark
and acknowledges BSP’s ownership of it. EPIX, TMC and Lantheus will not:

  •   do anything inconsistent with such ownership;     •   challenge or contest
the validity of the Trademark or registrations therefor;

6



--------------------------------------------------------------------------------



 



  •   attempt to register the Trademark in its own name;     •   use the
Trademark in any manner that would jeopardize BSP’s rights in the Trademark; or
    •   knowingly do any act that would invalidate or be likely to invalidate
BSP’s registrations of the Trademark.

7.   PHARMACOVIGILANCE; MEDICAL INFORMATION SERVICES AND BATCH RECALLS

7.1   On March 2, 2009, the BSP, EPIX and TMC adopted a pharmacovigilance
agreement that governs the transfer of pharmacovigilance obligations from BSP to
TMC/EPIX and that details the pharmacovigilance responsibilities and processes
between the Parties in the transition phase, such that each of the Parties can
comply with its legal obligations worldwide.   7.2   BSP will continue to be
responsible for all activities associated with medical information services,
quality defects and batch recalls relating to the Product in the BSP Territory
on a country-by-country basis until (i) the Marketing Authorization for the
respective country has been transferred to a third party that will commercialize
the Product (including Lantheus in Canada and Australia), (ii) the Product is
commercialized by any other party (including EPIX and TMC) than BSP, (iii) all
Product which is on the market, with customers, distributors, and/or
investigator sponsored studies in the respective country has expired or (iv) the
Product has been withdrawn from the market, whatever comes earliest. BSP will
fulfill these obligations in accordance with applicable laws and its own
standard operating procedures. BSP will bear the costs for such activities
except to the extent that EPIX has to bear them in accordance with Section 3.6.

8.   PATENT LICENSE; TRANSFER OF KNOW-HOW

8.1   BSP and EPIX agree that the Schering Patent Rights and Joint Patent Rights
consist in the patents specified in Appendix 3 and that the license granted to
such patents in Section 13.4.4 of the Collaboration Agreement is an ongoing
license that survives the termination of the Collaboration Agreement
indefinitely.   8.2   BSP shall grant to EPIX a non-exclusive, royalty-free,
sublicensable license to the following data (hereinafter referred to as “the
Know-How”) to EPIX as of March 1, 2009:

  •   all regulatory data and filings relating to the Product     •   all safety
data relating to the Product     •   clinical data to the extent already in
EPIX’ possession.

    To the extent that EPIX is not yet in possession of such data, BSP shall
provide copies within four (4) weeks from signature of this Agreement.

7



--------------------------------------------------------------------------------



 



8.3   For the avoidance of doubt, the Parties agree that EPIX shall not acquire
any rights to data relating to the manufacturing of the Product nor to results
of investigator initiated studies or postmarketing surveillance studies. Any
preclinical data which will be made available to EPIX and/or TMC within the
Article 20 Procedure may not be used by EPIX or TMC for any other purpose.

9.   INVENTORY

Except to the extent sold to its customers in accordance with Section 2.2 or to
a third party acquiring rights to the Product from EPIX (including for example,
Lantheus), BSP shall keep the existing inventory of bulk product and active
pharmaceutical ingredient for the Product until November 30, 2009.

10.   FINANCIAL TERMS

10.1   As a consequence of the termination of the Collaboration Agreement BSP
shall be entitled to payments from EPIX as stated in Section 13.4.5 and 13.4.6
of the Collaboration Agreement. In case EPIX enters into an agreement with one
or more third parties granting such third party the right to commercialize the
Product in any country, EPIX will contractually oblige any such third party to
directly pay to BSP (on behalf of EPIX) an amount equivalent to the applicable
amount then payable by EPIX to BSP under Section 13.4.6 of the Collaboration
Agreement. EPIX undertakes to submit to BSP a copy of each such agreement within
five (5) days from signature of such agreement in order for BSP to monitor EPIX’
obligations under Section 13.4.6 of the Collaboration Agreement.   10.2  
According to the confirmed calculation of development costs EPIX and BSP agree
that the total Development Costs which are the basis for BSP’s potential claims
under Section 13.4.6 of the Collaboration Agreement amount to USD 88,593,000.
Notwithstanding the preceding sentence, in case of execution of the Lantheus
Transaction, Lantheus shall pay to BSP on behalf of EPIX an amount of ten
million, five hundred thousand US Dollars (US$10,500,000), contemporaneously
with the Lantheus Transaction, and Bayer agrees that (i) such payment shall be
in full satisfaction of EPIX’s obligations to Bayer under Section 13.4.6 of the
Collaboration Agreement as relates to the execution, delivery and performance by
EPIX and Lantheus of the Lantheus Transaction and (ii) the provision of Section
13.4.5 of the Collaboration Agreement shall terminate in all respects and be of
no further force or effect as relates to the United States, Puerto Rico,
Australia and Canada.   10.3   In addition to the payments specified under
Sections 10.1 and 10.2, as of the signature of this Agreement, EPIX still owes
BSP an amount of USD 3,687,000 pursuant to the Collaboration Agreement which
shall be by paid to BSP in two instalments, the first being payable by the first
anniversary of the Effective Date, the second by the second anniversary of the
Effective Date. Notwithstanding the foregoing, if EPIX (i) itself starts
commercializing the Product in any country, (ii) enters into an agreement by
which rights to the Product for any country are licensed or transferred to a
third party other than Lantheus, or (iii) enters into an agreement by which
rights to the Product for countries other than the United States, Puerto Rico,
Australia and Canada are licensed or transferred to Lantheus, the total amount
of USD 3,687,000, to the extent it has not yet been paid, shall become due
within ten (10) business days from the first commercial sale or execution of the
third party agreement, as the case may be.

8



--------------------------------------------------------------------------------



 



10.4   Any Party required to make a payment under the Collaboration Agreement or
this Agreement shall be entitled to deduct and withhold from the amount payable
the tax which the paying Party is liable under any provisions of tax law.      
No deduction shall be made or a reduced amount shall be deducted if paying Party
is timely furnished by payee with all documents required for the application of
a zero or reduced rate according to the respective Double Taxation Treaty.      
Any withheld tax shall be treated as having been paid by the paying Party to the
payee for all purposes of this Agreement.       The paying Party shall timely
forward the tax receipts certifying the payments of withholding tax on behalf of
the payee.       Any assignment of this agreement by the paying Party which
causes a higher withholding tax rate as it is applicable without the assignment
shall be borne by the paying Party unless the payee has approved this
assignment.   10.5   Except than otherwise stated in this Agreement the Parties
do not currently have any open claims against each other resulting from the
Collaboration Agreement. Notwithstanding the foregoing, EPIX and BSP mutually
agree for themselves, their officers, directors, shareholders, attorneys,
officers, agents, employees to release, acquit, waive and forever discharge each
other from any and all claims, demands, actions, or causes of action of whatever
kind or nature, whether known or unknown, which have arisen or may arise by
reason of, or in any matter, grown out of the subject matter of the
Collaboration Agreement, excepting only the right to enforce the obligations,
covenants and conditions of this Agreement or any obligations which expressly
survive the Collaboration Agreement.

11.   CONFIDENTIALITY

11.1   Any information disclosed by BSP to EPIX, TMC or Lantheus in the course
of the transfer of a Marketing Authorization — other than the information
provided pursuant to Section 8.2 — or of the Article 20 Procedure shall be kept
by EPIX, TMC and Lantheus completely confidential and shall not be published or
otherwise disclosed and shall not be used for any purpose other than for the
purposes contemplated by this Agreement, except that to the extent that it can
be established by the receiving Party by competent proof that such information:
  11.1.1   is or becomes public or available to the general public otherwise
than through the act or fault of the receiving Party;   11.1.2   is obtained by
the receiving Party from a third party who is lawfully in possession of such
information and is not subject to an obligation of confidentiality or non-use
owed to BSP or others;   11.1.3   is previously known to the receiving Party
prior to disclosure to the receiving Party by BSP, as shown by written evidence,
and is not obtained or derived directly or indirectly from BSP;   11.1.4   is
disclosed by the receiving Party pursuant to the requirement of law, provided

9



--------------------------------------------------------------------------------



 



    that the receiving Party has complied with the provisions set forth in
Section 11.2 of this Agreement; or   11.1.5   is independently developed by the
receiving Party without the use of or reliance on any confidential or
proprietary information provided by BSP, as shown by contemporaneous written
evidence.   11.2   Furthermore the receiving Party may disclose information to
the extent that such disclosure is required to comply with law or an enforceable
judicial order, provided, however, that the receiving Party shall give
reasonable advance notice to BSP and, at BSP’s request, shall reasonably
cooperate with BSP to seek a protective order or other appropriate remedy. It
will use its reasonable efforts to secure confidential treatment of any
information that will be disclosed.   11.3   Notwithstanding Section 11.1 of
this Agreement, the receiving Party may disclose or use any confidential
information provided by BSP with prior written consent from BSP.

12.   LIMITATION OF LIABILITY; INDEMNIFICATION

12.1   All licenses are granted and all Know-How is provided by BSP to EPIX,
TMC, Lantheus or any other Third Parties designated by EPIX “as is”. NOTHING IN
THIS AGREEMENT SHALL BE CONSTRUED AS A REPRESENTATION OR WARRANTY BY BSP OF THE
ACCURACY, SAFETY, OR USEFULNESS FOR ANY PURPOSE OF ANY DATA AT ANY TIME MADE
AVAILABLE BY BSP. BSP SHALL HAVE NO LIABILITY WHATSOEVER TO EPIX, LANTHEUS OR
ANY OTHER PERSON FOR OR ON ACCOUNT OF ANY INJURY, LOSS, OR DAMAGE, OF ANY KIND
OR NATURE, SUSTAINED BY, OR ANY DAMAGE ASSESSED OR ASSERTED AGAINST, OR ANY
OTHER LIABILITY INCURRED BY OR IMPOSED ON EPIX, LANTHEUS OR ANY OTHER PERSON,
ARISING OUT OF OR IN CONNECTION WITH OR RESULTING FROM (A) THE PRODUCTION, USE,
OR SALE OF ANY PRODUCT, OR THE PRACTICE OF THE SCHERING PATENT RIGHTS OR THE
JOINT PATENT RIGHTS; OR (B) THE USE OF THE KNOW-HOW, AND EPIX SHALL HOLD BSP, OR
ITS OFFICERS, EMPLOYEES, OR AGENTS, HARMLESS IN THE EVENT BSP, OR ITS OFFICERS,
EMPLOYEES, OR AGENTS, IS HELD LIABLE.   12.2   EPIX shall indemnify and hold BSP
and its officers, directors, consultants, agents and employees harmless from and
against any and all suits, claims, actions, demands, liabilities, expenses
and/or losses, including reasonable legal expenses and attorneys’ fees
(collectively, “Losses” and each a “Loss”), resulting from or arising out of
(i) BSP or any of its Affiliates holding the applicable Marketing Authorization
for the Product after February 28, 2009 or (ii) BSP or any of its Affiliates
being registered as drug product manufacturer for the Product after February 28,
2009, except to the extent such Losses result from or arise out of the gross
negligence or wilful misconduct of BSP.       With regard to the Lantheus
Territory only, Lantheus shall indemnify and hold BSP and its officers,
directors, consultants, agents and employees harmless from and against any and
all Losses resulting from or arising out of (i) BSP or any of its Affiliates
holding the applicable Marketing Authorization for the Product after the date
hereof or (ii) BSP or any of its Affiliates being registered as drug product

10



--------------------------------------------------------------------------------



 



    manufacturer for the Product after the date hereof, except to the extent
such Losses result from or arise out of the gross negligence or wilful
misconduct of BSP.

13.   MISCELLANEOUS

13.1   This Agreement shall only become effective upon execution of the
Settlement and Release Agreement between Epix, BSP and Mallinckrodt, Inc.
relating to the settlement of various issues relating to a Manufacturing and
Supply Agreement between BSP and Mallinckrodt Inc., dated June 9, 2000, as
amended on September 11, 2006, and execution of the Purchase Agreement between
BSP and Lantheus relating to the sale of certain inventory and know-how relating
to the Product.   13.2   TMC shall be a Party to this Agreement only with
respect to Sections 3, 4, 5, 6, 7, 11, 12 and 13. Lantheus shall be a Party to
this Agreement only with respect to Sections 3.3, 5, 6, 7, 11, 12 and 13.   13.3
  EPIX and TMC will make sure through appropriate agreements that the TMC
Associates and any other third party to which EPIX grants rights to the Product
will comply with the terms of this Agreement.   13.4   BSP may assign any of its
rights or obligations under this Agreement in any country to any of its
Affiliates, provided, however, that such assignment shall not relieve BSP of its
responsibilities for performance of its obligations under the Agreement. EPIX
may assign any of its rights or obligations under this Agreement to a third
party with prior written consent of BSP, such consent not to be unreasonably
withheld. Except as provided in the preceding sentence, neither Party to this
Agreement shall have the right to assign its rights or obligations under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and permitted assigns of the Parties. Any purported assignment not in
accordance with this Agreement shall be void.   13.5   No waiver of any rights
under this Agreement shall be deemed effective unless contained in writing
signed by the Party charged with such waiver, and no waiver of any breach or
failure to perform shall be deemed a waiver of any future breach or failure to
perform or any other right arising under this Agreement.   13.6   If any
provision of this Agreement is held to be invalid, void or unenforceable for any
reason, it shall be adjusted, if possible, rather than voided in order to
achieve the intent of the Parties to the maximum extent possible. In any event,
all other provisions of this Agreement shall be deemed valid and enforceable to
the fullest extent possible.   13.7   This Agreement together with the Exhibits
hereto and the other agreements being entered contemporaneously herewith, as may
be amended from time to time in accordance with their respective terms, contains
the entire agreement between the Parties with respect to the subject matter
hereof. Any prior agreement, arrangement or undertaking with respect to the
subject matter hereof, whether oral or in writing, is hereby superseded.

11



--------------------------------------------------------------------------------



 



13.8   No amendment, modification or addition hereto shall be effective or
binding on any Party unless set forth in writing and executed by duly authorized
representatives of all affected Parties. The same applies to this clause.   13.9
  This Agreement shall be governed by, subject to and construed in accordance
with the laws of the State of New York, without giving effect to the choice of
law provisions thereof. Any legal action arising under this Agreement shall be
instituted in the United States district Court for the Southern District of New
York.   13.10   This Agreement may be executed in any number of counterparts,
and any such counterpart shall be deemed to be an original instrument, but all
such counterparts together shall constitute one and the same Agreement.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the dates written below.

     
Bayer Schering Pharma AG
  EPIX Pharmaceuticals, Inc.
 
   
Date: April 6, 2009
  Date: April 6, 2009
 
   
ppa. /s/ Prof. Dr. Hans Maier
  /s/ Elkan R. Gamzu
 
   
Name: Prof. Dr. Hans Maier
  Name: Elkan R. Gamzu
Function: Head of Business Unit Diagnostic Imaging
  Function: Chief Executive Officer
 
   
 
  TMC Pharma Services Ltd.
 
   
 
  Date: April 6, 2009      
 
   
i.V. /s/ Dr. Thomas Fritzsch
  /s/ Julie Matthews
 
   
Name: Dr. Thomas Fritzsch
  Name: Julie Matthews
Function: Head of Global Licensing Diagnostic Imaging
  Function: Director
 
         
Lantheus Medical Imaging, Inc.
   
 
   
Date: April 6, 2009
   
/s/ Michael Duffy
         
Name: Michael Duffy
   
Function: Secretary
   

 